Citation Nr: 0711983	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  00-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  That decision was 
upheld by the Board in September 2002.  The veteran appealed 
that decision to United States Court of Appeals for Veterans 
Claims (Court).  In February 2003, the Court granted a joint 
motion to vacate the Board's decision.  Thereafter, the Board 
remanded the case to the RO for additional evidentiary and 
procedural development in July 2003.  Following this 
development, the denial of service connection for PTSD was 
confirmed in a January 2006 rating decision.  The case was 
returned to the Board in January 2007 and the veteran now 
continues his appeal.

The Board notes that a separate claim for service connection 
for an acquired psychiatric disorder (claimed as depression) 
was denied in a February 2005 rating decision.  
Correspondence notifying the veteran of this denial and his 
appellate rights with respect to this matter was sent in 
February 2005.  A timely notice of disagreement was not filed 
within one year thereafter, and the decision is now final.  
38 C.F.R. § 20.302 (2006).  Therefore, the sole issue that is 
now before the Board is entitlement to service connection for 
the specific psychiatric disorder of PTSD.   


FINDINGS OF FACT

1.  The evidence does not establish that the veteran has a 
definitive diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 5103A 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
for service connection for PTSD was received in July 2000, 
and the rating action denying service connection for PTSD was 
issued in August 2000.  Both actions completed prior to the 
enactment of the VCAA; hence VCAA notice was not required.  
In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the initial notice 
letter providing full notice was issued only after the 
initial decision, any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the claimant was not provided full 
notice prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim at issue was readjudicated 
and additional evidentiary and procedural development was 
undertaken via the remand of July 2003.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and the actions taken by VA have essentially cured 
the error in the timing of notice.  Therefore, the Board's 
adjudication of this appeal would not result in prejudice to 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his PTSD 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In addition to his service medical 
and personnel records, all relevant private, Social Security 
Administration (SSA), and VA medical records pertaining to 
his psychiatric treatment for the period from 2000 to 2005 
have been obtained and associated with the evidence.  He has 
also been provided with a VA psychiatric evaluation in 
November 2005 to determine his current Axis I diagnoses 
within the context of his relevant clinical history.  
Attempts to verify his alleged PTSD stressors were also 
undertaken by the United States Armed Services Center for 
Research of Unit Records (USASCRUR), and a report of 
USASCRUR's findings dated in March 2005 has been associated 
with the veteran's claims file.  A lay witness statement 
dated in April 2003 from the veteran's fellow ex-serviceman, 
Mr. J.M.P., has also been associated with the evidence.  

The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
He has been notified of the evidence and information 
necessary to substantiate his PTSD claim, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In correspondence dated in January 2007, 
the veteran was informed of the VCAA provisions as they 
pertained to increased rating and earlier effective date 
issues, in compliance with the Court's holding in Dingess.  
Therefore, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual Background

The veteran's service entrance examination of 1968 and 
corresponding medical history report, as well as his service 
treatment records and separation examination of 1971, are 
negative for reports or complaints of any psychiatric 
problems.  The reports are also negative for showing 
treatment for any combat-related injuries or injuries 
relating to a motor vehicle accident.

The veteran's DD Form 214 and DA Form 20 reflect the 
veteran's service in Vietnam from June 1969 to June 1970, and 
from December 1970 to July 1971.  From June 1969 to June 
1970, the veteran served as a carpenter, and he was 
associated with Company B of the 92nd Engineering Battalion.  
For the period starting in December 1970, the veteran served 
as a carpenter with the 98th KEM Company and Company C of the 
92nd Engineering Battalion.  While the veteran was awarded an 
Army Commendation Medal, there is no indication that the 
award was based on valor; he was not awarded other medals or 
citations generally associated with combat service.

VA records dated in 2000 and 2001, reflect the diagnosis and 
treatment of depression.  A VA psychiatric examination was 
conducted in March 2000.  The veteran related that he had 
been terminated from his position with the phone company.  
Prior to that event, he had no psychiatric problems.  He 
discussed his time in service, and made no reference to 
combat experiences.  He expressed frustration with VA and the 
SSA, claiming that he was being defrauded after he had served 
his country and worked many years.  His stressors were 
described as his being financially destitute, unemployed, and 
facing homelessness.  The diagnosis was major depressive 
disorder.
During a July 2000 VA psychiatric evaluation, the veteran 
reported the following Vietnam experiences: he claimed to 
have witnessed a group of men rape a Viet Cong woman and 
mutilate her body until she bled to death; he claimed that he 
had been ordered to shoot any Vietcong near their camps, and 
that he was ordered to shoot a young girl who was stealing a 
tire; and he claimed to have witnessed men cut off the ears 
of a captive and see a soldier decapitate an enemy with an 
entrenching tool.  The veteran provided a list of locations 
including, Long Binh, Bear Cat, Lai Khe, Firebase Doomsday, 
Cu Chi, and Tay Ninh.  He noted that his duties included 
building roads, escorting convoys, doing sweeps, and clearing 
land for land vehicles and bases.  He reported that he 
received the Bronze Star Medal and the Purple Heart Medal 
among his military decorations.  He also reportedly suffered 
a shrapnel wound to the elbow and contracted hepatitis A, B, 
and C as a result.  The social worker who interviewed the 
veteran reported that the standard package for assessing PTSD 
had been administered, and that the results appeared to be 
valid and indicated severe depression and clinical 
implications for combat PTSD.  The social worker concluded 
that the veteran suffered from chronic PTSD as he displayed 
many of the clinical symptoms.  There was no indication in 
the file that the claims folder had been reviewed.

On further evaluation, conducted in July 2000, the veteran 
reported feeling guilty about killing two girls while in 
Vietnam.  He reported that he was ordered to shoot the girls, 
and that he had a "rough time" because of the manner in which 
many of his friends died.  His treatment for depression was 
noted.  The examiner diagnosed PTSD and depression.  There 
was no indication in the file that the claims folder had been 
reviewed.

In January 2001, VA received the veteran's response to the 
PTSD questionnaire.  Regarding the specific date of the 
stressful events, the veteran reported that they occurred in 
April or May of 1970.  He noted that while in Vung Tau for 
rest and relaxation, he accidentally ran over two women with 
a 2 1/2-ton truck.  He provided information regarding his 
unit.

In a lay witness statement dated in April 2003, Mr. J.M.P. 
reported that he served with the veteran in the 92nd Engineer 
Battalion in Vietnam, where both men were involved in the 
construction of roads, protective walls, and buildings.  The 
witness provided a copy of his DD 214 form, which verified 
his service in the same unit as the veteran, with service in 
the Republic of Vietnam from November 1969 to November 1970, 
which overlapped the veteran's first tour of Vietnam service.  
According to the witness' statement, during his deployment in 
the Vietnamese town of Vung Tau in late February or early 
March 1970, he learned that the veteran had been involved in 
a motor vehicle accident in which two Vietnamese civilians 
had been killed.  The veteran was reportedly arrested by 
South Vietnamese police and briefly detained overnight in 
jail before his platoon sergeant and lieutenant arranged for 
his release, and relations between the local indigenous 
population and the American soldiers posted in the area were 
impaired by the incident.  Mr. J.M.P. did not state that he 
was an eyewitness to the accident. 

In an August 2003 statement, the veteran reported that during 
his period of service in Vietnam, he was operating a 2 1/2-ton 
truck and accidentally ran over and killed two Vietnamese 
girls.  He reported that he held one girl until she died.  
The incident caused a disturbance with the local Vietnamese 
population, and he was taken to jail by American military 
policemen to quell their anger until ". . . it could be 
swept under the carpet."  He was released the next day 
through the intervention of his platoon sergeant.

In an August 2003 statement, the veteran's treating nurse at 
VA reported that the veteran suffered from PTSD, among his 
other ailments.

In a conference report dated in July 2004, a VA decision 
review officer (DRO) stated that he had spoken with the 
veteran's attorney.  It was the opinion of the attorney that 
the stressors reported by the veteran as corroborated by the 
April 2003 lay statement from a service comrade should be 
accepted and that attempts to verify this incident through 
the U. S. Army and Joint Services Records Research Center 
(JSRRC), formerly the Center for Unit Records Research (CURR) 
would be fruitless.

A VA outpatient report dated in September 2004 shows that the 
veteran was diagnosed with depression.  A VA nurse reported 
in October 2004 that the veteran's screening for PTSD was 
positive, although this was based only on his mere 
affirmation that he had been exposed to general upsetting 
experiences in his life that produced nightmares, 
hypervigilence, avoidant behavior, and social withdrawal.  
The veteran did not present any specific detail account of 
any stressful event during this screening.   

The report of a December 2004 VA psychiatric examination 
shows that the veteran's claims file and clinical history had 
been reviewed prior to the interview by the examining 
psychologist.  Although the examiner noted that the veteran 
had been previously referred in July 2000 for evaluation at a 
PTSD clinic operated by VA, the psychologist concluded, based 
on his interview of the veteran and his clinical history, 
that his Axis I diagnoses were cognitive disorder (not 
otherwise specified), dysthymic disorder, and alcohol 
dependence, all of which were, in the examiner's  opinion, 
unrelated to the veteran's period of military service.

In a March 2005 report, JSRRC stated that daily journals 
submitted by the 18th Military Police Brigade confirmed that 
three traffic accidents occurred north of the village of Vung 
Tau on February 22 and 26, 1970, and on March 3, 1970.  The 
daily journals, however, were very general and contained no 
specific details of these accidents and did not identify the 
personnel involved, or the units to which the personnel were 
attached, and did not show whether or not any casualties, 
civilian or military, has resulted from the accidents.

The report of a November 2005 VA psychiatric examination for 
PTSD shows that the veteran's claims folder and clinical 
history were reviewed by the examining psychologist prior to 
the interview.  The veteran reported in-service stressors 
that included being ordered to shoot two civilian girls for 
theft of equipment, accidentally running over and killing two 
civilian girls while driving a truck, being subjected to 
enemy artillery attacks, and being placed in hazardous duties 
involving the clearing of landmines.  He claimed to have been 
wounded by shrapnel in his arm and that he was awarded the 
Purple Heart Medal for his wounds, but that the decoration 
was never mailed to him as promised.  

Following the VA psychologist's interview of the veteran, and 
a review of his relevant clinical history, the VA examiner 
diagnosed with veteran with dysthymic disorder (not related 
to service), alcohol dependence in partial remission, and 
history of a cognitive disorder, not otherwise specified, 
that was unrelated to service.  In his discussion, the 
examiner stated that the veteran's alleged stressors were 
either unverifiable or were otherwise not sufficient to 
produce PTSD.  With regard to the veteran's alleged stressor 
of his involvement in a fatal motor vehicle accident in which 
he struck and killed two Vietnamese girls, the psychologist 
noted that the veteran admitted that this incident was not a 
life-threatening situation for him, and the examiner 
determined that the accident could not be considered to be an 
enduring trauma.  Although an assessment of PTSD was shown on 
VA treatment reports in July 2004, the examiner noted that 
this assessment was not predicated upon the examiner's review 
of the veteran's claims file but rather at his bare 
acceptance of the veteran's unverified allegation that he had 
been awarded the Bronze Star Medal for valor, as well as the 
Purple Heart Medal.  The examiner also expressed his opinion 
that the veteran's statements regarding his symptoms were not 
consistent with a clinical diagnosis of PTSD, and concluded 
that the veteran did not meet the criteria for PTSD.

The records used in conjunction with the veteran's claim for 
Social Security Administration disability benefits were 
obtained and reviewed.  The reports, while addressing the 
veteran various medical disorders, added nothing to the 
veteran's claim for PTSD.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

Department regulations require three elements to establish 
service connection for PTSD: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), and supported by findings on the examination 
report); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  If a claimed 
in-service stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If VA determines the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.

In this case, in addition to his involvement in alleged fatal 
motor vehicle accident which will be further discussed in 
later paragraphs, the veteran has identified various other 
stressful experiences, including witnessing the rape and 
mutilation of a woman, being ordered to shoot two girls for 
theft of military property, and witnessing the deaths of 
several fellow soldiers.  While the veteran's DA Form 20 does 
show that he served in Vietnam from June 1969 to June 1970, 
and from December 1970 to July 1971, there is no objective 
evidence of record indicating that these stressor accounts 
occurred, or that the veteran actually witnessed these events 
as he described.

The veteran's representative alleges that the veteran served 
as a combat engineer, received shrapnel wounds to the elbow, 
and was awarded the Purple Heart Medal.  Additionally, when 
evaluated for PTSD in July 2000, the veteran claimed that he 
received various medals, including those associated with 
combat such as a Bronze Star Medal and Purple Heart Medal.  
However, the veteran's DD Form 214 and DA Form 20 are 
entirely devoid of references to the award of either 
decoration.  Although the veteran alleges that he suffered 
shrapnel wounds to the elbow, his service medical records are 
entirely negative for such injury, and he is not service 
connected for residuals of shell fragment wounds, nor does it 
appear that he has ever filed for service connection for 
residuals of shell fragment wounds.  Therefore, in the 
absence of evidence of combat to which a purported stressor 
is related, the occurrence of the claimed in-service 
stressful experiences cannot be established by the veteran's 
own assertions, alone; corroborative evidence is needed.  See 
38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

In this case, there simply is no evidence in this case to 
corroborate the occurrence of the veteran's alleged in-
service stressors.  As indicated above, the record only 
confirms the veteran's assignment to units in Vietnam during 
the time period in question.  Again, however, there is 
absolutely no evidence that the veteran was in the various 
areas that he has mentioned on examinations and in his 
stressor statement received in January 2001, or that he 
witnessed the events as claimed. These do not appear to be 
the type of events subject to independent verification, and 
there is otherwise no evidence supporting the veteran's 
alleged experience in Vietnam.  

The Board notes that VA tests used to assess PTSD in July 
2000 revealed clinical implications for combat PTSD, and PTSD 
was among the reported diagnoses made later that month by an 
examiner.  However, it does not appear that either examiner 
had reviewed the veteran's claims folder, or based their PTSD 
diagnosis in the context of the veteran's clinical history.  
The PTSD diagnosis presented in each report is further 
discredited by the subsequent thorough examinations conducted 
by a VA psychologist in December 2004 and November 2005.  In 
the course of these examinations, the interviewing 
psychologist was able to review the veteran's pertinent 
medical history, conclusively determine that he did not meet 
the psychiatric criteria for PTSD diagnosis, and also 
determined that the Axis I diagnoses of dysthymia, alcohol 
dependence, and a cognitive disorder that were obtained were 
not related to his period of active duty.  In any case, the 
various traumatic experiences that the veteran described 
during his Vietnam service are not verifiable by USASCRUR.  
The only alleged stressor that is similar to an event 
verified by USASCRUR is the veteran's allegation of his 
involvement in a fatal motor vehicle accident in Vung Tau, 
Vietnam, in February - March 1970.  However, USASCRUR's 
research did not establish that the veteran's alleged 
stressor was, in fact, one of the three motor vehicle 
accidents reported by a military police unit as occurring in 
February - March 1970 north of Vung Tau.  The absence of 
details such as the specific military unit involved in each 
recorded accident, the names of the military personnel 
involved, and whether or not civilian or military casualties 
were involved, prevents the Board from drawing a conclusive 
association between the veteran's account and the accidents 
of record.  To the extent that the veteran asserts that the 
statement of Mr. J.M.P. corroborates his account, the Board 
notes that the language of the lay witness statement shows 
that Mr. J.M.P. does not claim to have been an actual 
eyewitness to the accident, but rather had only learned of it 
through hearsay.  Therefore, his statements alone cannot 
verify that the veteran's alleged accident occurred.  The 
Board also notes that the VA psychologist who examined the 
veteran in November 2005 was unable to characterize the 
alleged accident as the sort of life-threatening situation 
that would constitute an enduring trauma that would 
precipitate a true PTSD diagnoses.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, and that the claimant has a definitive diagnosis of 
PTSD, the essential criteria of 38 C.F.R. § 3.304(f) have not 
been met, and the Board must therefore deny the veteran's 
claim of entitlement to service connection for PTSD.  
Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 
(1990).

To the extent that the veteran asserts that he does have an 
actual, valid diagnosis of PTSD, and that there exists a 
nexus between his self-made Axis I diagnosis and his period 
of military service based on his knowledge of medicine and 
his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in psychiatry, he thus lacks the requisite 
professional qualifications to make a psychiatric diagnoses, 
or to present commentary and opinion on matters regarding the 
etiology and causation of such diagnoses.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


